Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	Applicant's amendment filed 16 February 2021 has been fully considered, however, the amendment has not been entered, given the amendment would require further consideration and search.
	Therefore, in light of the above, the amendment to claim 1 submitted on 16 February 2021 has not been entered.
Claims 1-5 and 7-20 are pending with claim 19 being withdrawn.

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732